Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1. Claims 1-20, 22-24, 29, 32-40, 42 are canceled. New claims 45-50 were added. Claims 21, 25-28, 30, 31, 41, 43, 44 were amended. 
Claims 21, 25-28, 30, 31, 41, 43-50 are under consideration.

Claim Objections
2. (previous objection, withdrawn) Claims 22, 41 were objected to because of informalities.
Applicant contends: the claims have been amended.
In view of applicant’s amendments, the objection is withdrawn.

Claim Rejections - 35 USC § 112 
3. (previous rejection, withdrawn) Claims 23, 24, 28, 42-44 were rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Applicant contends: the claims have been amended; claim 42 has been canceled.
In view of applicant’s amendments, the rejection is withdrawn.

previous rejection, withdrawn) Claims 21-25, 27, 30, 31 were rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of medical treatment comprising obtaining a recombinant virus having a transgene, does not reasonably provide enablement for a method of medical treatment comprising obtaining any virus having infectivity. 
Applicant contends: claim 21 has been amended.
In view of applicant’s amendments, the rejection is withdrawn.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5. (new, necessitated by amendment) Claims 21, 25-28, 30, 31, 41, 43-50 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
See claims 21, 25-28, 30, 31, 41, 43-50 as submitted 2/22/2021.
Claim 21 recites “elevated temperature”. Claims 25-28, 30, 31, 41, 43-50 depend on this claim.

Further as to claim 21, it is not clear how an admixture infects human cells, as viruses are known in the art to infect human cells.

Claim Rejections - 35 USC § 103
6. (previous rejection, withdrawn) Claims 21-24, 26-28, 30, 31, 41 were rejected under 35 U.S.C. 103 as being unpatentable over Dinney et al. (“Phase I Trial of Intravesical Recombinant Adenovirus-Mediated Interferon-a2b Formulated in Syn3 for BCG failures in Non-Muscle-Invasive Bladder Cancer,” J. Urol. 190(3): 850-856 (2013); previously cited) in view of Ihnat et al. (US20100324126)(as submitted 6/6/2018 by applicant’s IDS).
Applicant contends: as indicated in the specification; the art teaches to pre-treat host cells with surfactant immediately before viral vector transfection, yet avoid mixing the viral vector and surfactant and storing for any significant time; the art thus teaches to provide vector and surfactant as physically separate components for therapy; claim 21 has been amended; neither Dinney et al. nor Ihnat et al. teaches or suggests storing such an admixture as claimed; Dinney et al. does not teach the storage steps; Ihnat et al. fails to teach storage of admixture as recited in the present claims; one of ordinary skill in the art would not have been motivated to combine the teachings of Dinney et al. and Ihnat et al.; applicant discovered that after storage at room temperature or in refrigeration, admixture maintained a high level of viral infectivity; such preservation was unexpected.
In view of applicant’s amendments and arguments as to teachings in the art as supported by the specification, the rejection is withdrawn.

7. (previous rejection, withdrawn) Claim 25 was rejected under 35 U.S.C. 103 as being unpatentable over Dinney et al. in view of Ihnat et al. as applied to claims 21-24, 26-28, 30, 31, 41 above, and further in view of Roberts et al. (U.S. Patent No. 8043612; previously cited).
Applicant contends: Roberts et al. does not render the claims obvious.
In view of the withdrawal of the rejection over Dinney et al. in view of Ihnat et al. on which the instant rejection depends, the instant rejection is also withdrawn.

8. (previous rejection, withdrawn) Claims 42-44 were rejected under 35 U.S.C. 103 as being unpatentable over Dinney et al. in view of Ihnat et al. as applied to claims 21-24, 26-28, 30, 31, 41 above, and further in view of Nagabhushan et al. (“Enhancement of intravesical delivery with Syn3 potentiates interferon-a2b gene therapy for superficial bladder cancer,” Cytokine & Growth Factor Reviews 18: 389-394 (2007))(cited in applicant’s IDS submitted 6/6/2018) as evidenced by NCI Thesaurus (“Nadofaragene Firadenovec” found at https://ncit.nci.nih.gov/ncitbrowser/ConceptReport.isp?dictionarv=NCI Thesaurus&code=C104 743 (2020); previously cited).
Applicant contends: claim 42 has been canceled.
In view of the cancelation of claim 42 and the withdrawal of the rejection over Dinney et al. in view of Ihnat et al. on which the instant rejection depends, the instant rejection is also withdrawn.

Double Patenting				
9.    (previous rejection, withdrawn) Claims 21-28, 30, 31 were provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 21-28, 30, 31 of copending Application No. 16/931615.
Applicant contends: the rejection be held in abeyance.
In view of applicant’s amendments, the rejection is withdrawn.

10.    (previous rejection, withdrawn) Claims 21-28, 30, 31 were provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 21-28, 30, 31 of copending Application No. 16/931600.
Applicant contends: the rejection be held in abeyance.
In view of applicant’s amendments, the rejection is withdrawn.

11. (previous rejection, withdrawn) Claim 41 was rejected on the ground of nonstatutory double patenting as being unpatentable over claims 21-28, 30, 31 of copending Application No. 16/931615 as applied to claims 21-28, 30, 31 above and further in view of Dinney et al. in view of Ihnat et al. (cited above).
Applicant contends: the rejection be held in abeyance.
In view of the withdrawal of the rejection over claims 21-28, 30, 31 of copending Application No. 16/931615 on which the instant rejection depends, the instant rejection is also withdrawn.

12. (previous rejection, withdrawn) Claims 42-44 were rejected on the ground of nonstatutory double patenting as being unpatentable over claims 21-28, 30, 31 of copending Application No. 16/931615 in view of Dinney et al. in view of Ihnat et al. as applied to claim 41 above and further in view of Nagabhushan et al. as evidenced by NCI Thesaurus (cited above).
In view of the withdrawal of the rejection over claims 21-28, 30, 31 of copending Application No. 16/931615 on which the instant rejection depends, the instant rejection is also withdrawn.

13. (previous rejection, withdrawn) Claim 41 was rejected on the ground of nonstatutory double patenting as being unpatentable over claims 21-28, 30, 31 of copending Application No. 16/931600 as applied to claims 21-28, 30, 31 above and further in view of Dinney et al. in view of Ihnat et al. (cited above).
Applicant contends: the rejection be held in abeyance.
In view of the withdrawal of the rejection over claims 21-28, 30, 31 of copending Application No. 16/931600 on which the instant rejection depends, the instant rejection is also withdrawn.

14. (previous rejection, withdrawn) Claims 42-44 were rejected on the ground of nonstatutory double patenting as being unpatentable over claims 21-28, 30, 31 of copending Application No. 16/931600 in view of Dinney et al. in view of Ihnat et al. as applied to claim 41 above and further in view of Nagabhushan et al. as evidenced by NCI Thesaurus (cited above).
In view of the withdrawal of the rejection over claims 21-28, 30, 31 of copending Application No. 16/931600 on which the instant rejection depends, the instant rejection is also withdrawn.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

15.  (new, necessitated by amendment) Claims 21, 25-28, 30, 31, 41, 43, 44-50 are  provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 21, 24-28, 30, 31 of copending Application No. 16/931615 in view of Benedict et al. (WO2005058368)(See PTO-892; Notice of References Cited).
See claims 21, 25-28, 30, 31, 41, 43, 44-50 as filed 2/22/2021.
See also the 35 U.S.C. 112(b) rejection above.
Claims 21, 24-28, 30, 31 of copending Application No. 16/931615 recite a method of medical treatment comprising: a. obtaining a cholic acid derivative of Structure I (as pictured) b.  obtaining a virus having infectivity and then c. mixing the virus with the cholic acid derivative to form an admixture, and then d. storing the admixture for at least about two weeks, wherein after said storage the virus retains at least 80% of its initial infectivity, and then e. infecting human cells with the virus to provide to a human a therapeutically-effective medical treatment; adenovirus; transgene; replication deficient.
Claims 21, 24-28, 30, 31 of copending Application No. 16/931615 do not recite surfactant having Structure I as claimed; interferon alpha-2b; type 5 adenovirus.
Benedict et al. teaches: treatment of tumors; using Syn3 as claimed and pictured (See Result 10 of 14 in STIC Structure Search 20210308-15781707-str.rtf in SCORE teaching Benedict et al.); replication deficient adenoviral vectors [0028]; use of adenovirus type 5 encoding interferon alpha 2b [0036]); treatment using Ad-IFN/Syn3 [0009]. 
One of ordinary skill in the art would have been motivated to use Syn3 and adenovirus vector as taught by Benedict et al. with the method as recited in claims 21, 24-28, 30, 31 of copending Application No. 16/931615. Claims 21, 24-28, 30, 31 of copending Application No. 16/931615 recite treatment comprising obtaining a cholic acid derivative of Structure I (wherein the claim is also interpreted as “comprising” Structure I (See MPEP 2111)) and mixing with a virus having infectivity such as replication deficient adenovirus, and Benedict et al. teaches such a component and adenovirus (See MPEP 2144.06: Substituting equivalents known for the same purpose); … Art Recognized Equivalence for the Same Purpose: I. COMBINING EQUIVALENTS KNOWN FOR THE SAME PURPOSE: "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980)).
Further, “at least about two weeks” is interpreted as reading on “at least about one week” as instantly claimed; further, as to temperature, such recitations are interpreted as those determined by routine optimization absent unexpected results (See MPEP 2144.05: II. ROUTINE OPTIMIZATION: A.Optimization Within Prior Art Conditions or Through Routine Experimentation: Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)). 
One of ordinary skill in the art would have had a reasonable expectation of success for
using Syn3 and adenovirus vector as taught by Benedict et al. with the method as recited in claims 21, 24-28, 30, 31 of copending Application No. 16/931615. There would have been a reasonable expectation of success given the underlying materials and methods are known, successfully demonstrated, and commonly used as evidenced by the applied prior art.
Therefore the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
This is a provisional nonstatutory double patenting rejection.

16. (new, necessitated by amendment) Claims 21, 25-28, 30, 31, 41, 43, 44-50 are  provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 21, 24-28, 30, 31 of copending Application No. 16/931600 in view of Benedict et al. (WO2005058368)(cited above).
See claims 21, 25-28, 30, 31, 41, 43, 44-50 as filed 2/22/2021.
See also the 35 U.S.C. 112(b) rejection above.
Claims 21, 24-28, 30, 31 of copending Application No. 16/931600 recite a method of medical treatment comprising: a. obtaining a cholic acid derivative of Structure I (as pictured) b.  obtaining a virus having infectivity and then c. mixing the virus with the cholic acid derivative to form an admixture, and then d. storing the admixture for at least about two weeks, wherein after said storage the virus retains at least 80% of its initial infectivity, and then e. infecting human cells with the virus to provide to a human a therapeutically-effective medical treatment; adenovirus; transgene; replication deficient.
Claims 21, 24-28, 30, 31 of copending Application No. 16/931600 do not recite surfactant having Structure I as claimed; interferon alpha-2b; type 5 adenovirus.
See the teachings of Benedict et al. above.
One of ordinary skill in the art would have been motivated to use Syn3 and adenovirus vector as taught by Benedict et al. with the method as recited in claims 21, 24-28, 30, 31 of copending Application No. 16/931600. Claims 21, 24-28, 30, 31 of copending Application No. 16/931600 recite treatment comprising obtaining a cholic acid derivative of Structure I (wherein the claim is also interpreted as “comprising” Structure I (See MPEP 2111)) and mixing with a virus having infectivity such as replication deficient adenovirus, and Benedict et al. teaches such a component and adenovirus (See MPEP 2144.06: Substituting equivalents known for the same purpose); … Art Recognized Equivalence for the Same Purpose: I. COMBINING EQUIVALENTS KNOWN FOR THE SAME PURPOSE: "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980)).
Further, “at least about two weeks” is interpreted as reading on “at least about one week”; further, as to temperature, such recitations are interpreted as those determined by routine optimization absent unexpected results (See MPEP 2144.05: II. ROUTINE OPTIMIZATION: A.Optimization Within Prior Art Conditions or Through Routine Experimentation: Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)). 
One of ordinary skill in the art would have had a reasonable expectation of success for
using Syn3 and adenovirus vector as taught by Benedict et al. with the method as recited in claims 21, 24-28, 30, 31 of copending Application No. 16/931600. There would have been a reasonable expectation of success given the underlying materials and methods are known, successfully demonstrated, and commonly used as evidenced by the applied prior art.
Therefore the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
This is a provisional nonstatutory double patenting rejection.

Conclusion
	17. No claims are allowed.
18. Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M FRANCO G SALVOZA whose telephone number is (571)272-4468.  The examiner can normally be reached on M-F 8:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M FRANCO G SALVOZA/Primary Examiner, Art Unit 1648